Exhibit 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months ended March 31, 2010 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management’s Discussion and Analysis (MD&A), dated April 28, 2010, should be read in conjunction with the audited financial statements and accompanying MD&A for the year ended December 31, 2009 and the unaudited financial statements for the three months ended March 31, 2010. FORWARD-LOOKING INFORMATION The MD&A is a review of our financial condition and results of operations. Our financial statements are prepared based upon Canadian Generally Accepted Accounting Principles (GAAP) and all amounts are in Canadian dollars unless speciﬁed otherwise. Certain statements contained herein are forward-looking statements, including, but not limited to, statements relating to: the expected production performance of the Long Lake Project (the Project) and significant increase thereof; OPTI Canada Inc.’s (OPTI or the Company) other business prospects, expansion plans and strategies; the cost, development and operation of the Long Lake Project and OPTI’s relationship with Nexen Inc. (Nexen); the timing of OPTI’s wells coming on production; the expected SOR of wells; the expected increase in on-stream time average during 2010; the anticipated amount of externally-sourced bitumen OPTI will purchase in 2010; expected increase in Premium Sweet Crude (PSC™) yields; the ability of OPTI to achieve positive net field operating margin later in 2010; expected increase in the PSC™ premium OPTI receives relative to other synthetic crude oils; ability of the Company to extend its remaining currency forwards; expected business impact of International Financial Reporting Standards (IFRS) on OPTI’s financial statements; OPTI’s financial outlook; OPTI’s anticipated financial condition and liquidity over the next 12 months and in the long term; and our estimated future tax asset. Forward-looking information typically contains statements with words such as “intends,” “anticipate,” “estimate,” “expect,” “potential,” “could,” “plan” or similar words suggesting future outcomes. Readers are cautioned not to place undue reliance on forward-looking information because it is possible that expectations, predictions, forecasts, projections and other forms of forward-looking information will not be achieved by OPTI. By its nature, forward-looking information involves numerous assumptions, inherent risks and uncertainties. A change in any one of these factors could cause actual events or results to differ materially from those projected in the forward-looking information. Although OPTI believes that the expectations reflected in such forward-looking statements are reasonable, OPTI can give no assurance that such expectations will prove to be correct. Forward-looking statements are based on current expectations, estimates and projections that involve a number of risks and uncertainties which could cause actual results to differ materially from those anticipated by OPTI and described in the forward-looking statements or information. The forward-looking statements are based on a number of assumptions that may prove to be incorrect. In addition to other assumptions identified herein, OPTI has made assumptions regarding, among other things: market costs and other variables affecting operating costs of the Project;the ability of the Long Lake Project joint venture partners to obtain equipment, services and supplies, including labour, in a timely and cost-effective manner; the availability and costs of financing; oil prices and market price forPSC™ and Premium Synthetic Heavy (PSH); foreign currency exchange rates and hedging risks. Other specific assumptions and key risks and uncertainties are described elsewhere in this document and in OPTI’s other filings with Canadian securities authorities. 2 Readers should be aware that the list of assumptions, risks and uncertainties set forth herein are not exhaustive.Readers should refer to OPTI’s current Annual Information Form (AIF), which is available at www.sedar.com, for a detailed discussion of these assumptions, risks and uncertainties. The forward-looking statements or information contained in this document are made as of the date hereof and OPTI undertakes no obligation to update publicly or revise any forward-looking statements or information, whether as a result of new information, future events or otherwise, unless so required by applicable laws or regulatory policies. Additional information relating to our Company, including our AIF, can be found at www.sedar.com. FINANCIAL HIGHLIGHTS Three months ended March 31 Years ended December 31 In millions Net earnings (loss) $ ) $ ) $ ) (3) Working capital (deficiency) 23 ) Total oil sands expenditures (4) 30 Shareholders’ equity $ $ $ Common shares outstanding (basic) (5) Notes: Amounts for 2010 and 2009 represent our 35 percent working interest in the Project. Amounts for 2008 represent our then 50 percent working interest in the Project. Includes $369 million pre-tax asset impairment provision related to working interest sale to Nexen. Capital expenditures related to Phase 1 and future phase development. Capitalized interest, hedging gains/losses and non-cash additions or charges are excluded. Common shares outstanding at March 31, 2010 after giving effect to the exercise of stock options would be approximately 284 million common shares. PROJECT STATUS The following update was provided in our press release dated April 27, 2010. Continued ramp up of steam injection and bitumen production rates remained the focus of our operations at the Long Lake Project (the Project) in the first quarter of 2010. Bitumen production is rising and the reservoir is responding to consistent steam injection. This trend has continued since the turnaround completed in the fall of 2009. During the first quarter of 2010 bitumen production averaged approximately 18,700 barrels per day (bbl/d) (6,545 bbl/d net to OPTI), a significant increase over the fourth quarter of 2009 average of approximately 13,600 bbl/d (4,760 bbl/d net to OPTI). March bitumen production averaged 22,000 bbl/d and recent production is approximately 25,000 bbl/d (8,750 bbl/d net to OPTI). Steam assisted gravity drainage (SAGD) surface facilities continue to perform reliably and as per design following the turnaround. Steam injection rates increased in the first quarter of 2010 to average approximately 114,000 bbl/d as compared to 76,000 bbl/d in the previous quarter. Steam injection rates continue to rise, with recent all-time highs of approximately 140,000 bbl/d. We currently have 79 well pairs receiving steam, comprised of 64 wells pairs on production and an additional 15 well pairs in circulation mode. With the conversion of wells from circulation to production mode, we expect nearly all of our available wells to be on production over the next few months. 3 Our recent all-in steam-to-oil ratio (SOR) average is between 5 and 6, including steam to wells that are currently in steam circulation mode and wells early in the ramp up cycle. The recent SOR average of our producing wells is approximately 5 and includes 12 well pairs converted to production mode during the first quarter of 2010. As new production wells progress further along in the production cycle we would expect bitumen production to rise and corresponding SOR to decrease. During bitumen ramp up, the SOR for both all-in and producing wells is expected to be higher than our long term estimate of 3.0. We expect SOR to decline during 2010 as we maintain reliable steam injection. Upgrader units continue to perform consistently. On-stream time averaged 78% in the first quarter of 2010 and 87% in March; this measure is expected to increase during 2010. Throughout the SAGD ramp up period, we expect to purchase approximately 10,000 bbl/d of externally-sourced bitumen. We continue to use produced syngas as a low cost fuel source in our SAGD operations. Premium Sweet Crude (PSCTM) yields averaged approximately 63% over the first quarter of 2010 as compared with 60% in the previous quarter. Yield for the first quarter of 2010 was temporarily affected by down-time in the solvent deasphalter during February but was higher in the remainder of the quarter. Yields are expected to increase to the design rate of 80% once the Upgrader consistently reaches approximately 50% of design capacity, including externally-sourced bitumen. FUTURE PHASES Phase 2 engineering and initial development of Phases 3 through 6 continue. STRATEGIC ALTERNATIVES REVIEW The following update was provided in our press release dated April 27, 2010. OPTI’s Board of Directors continues to move forward in its process to explore strategic alternatives for enhancing shareholder value. The economic environment, recent operational improvements, strengthening merger and acquisition valuations for oil sands assets and the future potential of OPTI’s assets support its current strategy. Strategic alternatives may include capital market opportunities, restructuring the current credit facility, asset divestitures, and/or a corporate sale, merger or other business combination. The ultimate objective of carrying out this review is to determine which alternative(s) might result in superior value for shareholders. 4 RESULTS OF OPERATIONS Three months ended March 31 $ millions, except per share amounts Revenue, net of royalties $
